PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/625,295
Filing Date: 16 Jun 2017
Appellant(s): Dahl et al.



__________________
Ford Global Technologies, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/7/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/3/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 9 and 16 uses the term “low tack” while neither the claim nor the specification defines the scope of “low tack”. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-10, 12-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (US 5209804) in view of Roylance (US 2001/0011570).
Regarding claims 1-2 and 6 Trudeau teaches a system for forming composite pieces which includes a cutter (figure 1 #20) for cutting the ply material (column 3 lines 
Trudeau does not teach that an ultrasonic welding device is used to form a composite stack of the ply materials.
Roylance, drawn to the field of ultrasonic welding and compression bonding, teaches that composite plies are stacked together, welded together with an ultrasonic welding device and then compressed together (figure 13 and paragraphs 78-80).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Trudeau such that the material is welded before compression as taught by Roylance as doing such would prevent deconsolidation prior to the cooling of the material during the compression step (paragraph 80). While Trudeau does not teach that the ply layers are stacked on top of each other, it would have been obvious based on Roylance that multiple layers can be added to each other to produce the desired design. It is further noted that the Trudeau reference is a system for pre-cure processing (abstract) which means that at the end of the placement process (as described in Trudeau) there is a desire for the end product to be cured. Roylance teaches that ply composite can and are known to be cured (in order to bond them together in the desired end location and pattern) using an ultrasonic welding device. Therefore it would have been obvious to use a curing ultrasonic welding device from Roylance in Trudeau since it would produce the desired end result.

Regarding claim 3, the teachings of Trudeau and Roylance are disclosed above. As stated above, Trudeau teaches that a transfer arm is present to supply the ply pieces to the desired location and Roylance teaches that it is desired to place the ply pieces at an ultrasonic device in order to bond them together. Therefore it would have been obvious to use the bond the ply layers together at an ultrasonic device (from Roylance) and that the transportation mechanism to arrive at this location is done via a transfer arm (from Trudeau). It would have been obvious to provide a transfer arm at any location where it was desired to transfer a ply material. This is a duplication of parts and would not produce any new or unexpected results.

Regarding claim 5, the teachings of Trudeau and Roylance are disclosed above.
Trudeau also teaches that the ply material is supplied from a supply means and that a protective backing film is removed from the ply web prior to the ply web being cut (column 14 lines 1-24). The aspect of the invention that removes this backing film is the stopper and is obviously present since some part of the invention must remove the backing film since it is shown to be actively removed.	

Regarding claims 9-10, the teachings of Trudeau and Roylance are disclosed above in the rejection of claims 1-2 above.

	Regarding claim 12, the teachings of Trudeau and Roylance are disclosed above in the rejection of claims 1-2 and 5.

Regarding claim 13, the teachings of Trudeau and Roylance are disclosed above in the rejection of claims 1, 6 and 10.

Regarding claims 16 and 19, the teachings of Trudeau and Roylance are disclosed above in the teachings of claims 1-2 and 6 above.

Regarding claim 17, the teachings of Trudeau and Roylance are disclosed above in the teachings of claims 3 and 16 above.


Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (US 5209804) in view of Roylance (US 2001/0011570) as applied to the rejection of claim 1 above, and in further view of Cramer (US 8168029).
Regarding claim 4, the teachings of Trudeau, and Roylance are disclosed above.
The references do not teach that the platform contains stabilizing arms.
Cramer, drawn to the field of composite web cutting and placement, teaches that when the ply web is ultrasonically bonded to a second ply, the first ply web is stabilized by a stabilizing arm (25) (column 5 lines 48-60). Cramer further teaches that the ultrasonic bonding device is present with the stabilizing arms (column 6 lines 38-54).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Trudeau and Roylance such that the platform includes a stabilizing arm as taught by Cramer as doing such would allow the ply web to be held in 

Regarding claim 11, the teachings of Trudeau, Roylance and Cramer are disclosed above in the rejection of claims 1-2 and 4.

Regarding claim 18, the teachings of Trudeau, Roylance and Cramer are disclosed above in the rejection of claims 4 and 16 above.


Claims 7-8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (US 5209804) in view of Roylance (US 2001/0011570) as applied to the rejection of claim 1 above, and in further view of McKague (US 5954898).
Regarding claim 7, the teachings of Trudeau and Roylance are disclosed above.
The references do not teach a forming device which is delivered to a compression molding device.
McKague, drawn to a field of cutting and compression molding composite ply webs, teaches that a plurality of cut ply webs (26) are placed in a forming device (40) and then delivered to a compression mold (38) (figure 2).


Regarding claim 8, the teachings of Trudeau, Roylance and McKague are disclosed above.
The references do not teach a trimmer upstream of the molding device.
McKague, drawn to a field of cutting and compression molding composite ply webs, teaches a trimmer device that can trim the workpiece and can then deliver the workpiece for further processing (column 10 lines 10-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Trudeau and Roylance such that a trimmer device can trim the workpiece as taught by McKague as doing such would allow the user to create any desired shape (column 10 lines 10-22). It also would have been obvious to one of ordinary skill in the art at the time of the invention to locate the trimmer unit anywhere it was desired to change the shape of the workpiece. This is a duplication of parts and would not produce any new or unexpected results.

Regarding claim 14, the teachings of Trudeau, Roylance and McKague are disclosed above in the rejection of claim 7.



Regarding claim 20, the teachings of Trudeau, Roylance and McKague are disclosed above in the rejection of claims 7 and 16.

(2) Response to Argument
	Applicant argues on pages 8-10 of the Remarks that the USC 112(b) rejection is improper as one in ordinary skill in the art would know the value of “low tack”.
	In response to applicant’s argument, it is noted that nowhere in the applicant’s application does the term low tack be defined by a value or number. It is noted that the term “low” is still indefinite as the “tackiness” level of the composite prepreg material is not defined. There is no value given for the tackiness and the use of the word “low” is not universal in value to one of ordinary skill in the art. The applicant provides websites as further evidence, however these sites define the term “tack” but give no definition to what constitutes low or medium or high tack levels. Therefore the term low tack is considered indefinite.

	Applicant argues on pages 11-13 of the Remarks that the Trudeau and Roylance references do not teach transferring the composite stack to a compression molding device and forming a composite stack article.
	It is first noted that the Trudeau reference is relied upon to teach transferring, using the transfer arm defined above, a composite prepreg material to a compression 

	Applicant argues on page 14 that the combination of Trudeau and Roylance is improper hindsight.
	It is noted that the aspects that are not taught in Trudeau are the multiple layers (stack) of prepreg material and the application of an ultrasonic energy to increase the tackiness of the materials. As disclosed above, the purpose of stacking the layers as shown in Roylance is so that the user can create any shape of material that is desired by the user. This increases the ability to customize the stacks so as to create a wide range of products that could be used by a client. This in turn would increase the efficiency of the process. It is also noted that Roylance teaches that the ultrasonic energy is provided to prevent deconsolidation and slippage of the prepreg materials. 

	Applicant argues on page 15 of the Remarks that the dependent claims are allowable.
	In response to applicant’s argument, it is noted that all claims, including the independent and dependent claims, stand rejected for the reasons disclosed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires